Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6,8-13, 15-19, 21-22 remain in the instant application, all of which are ready for reconsideration.

Allowable Subject Matter
Claims 1-6,8-13, 15-19, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, 16 are directed to one or more method and system for providing customer service functionality during portfolio migration downtime. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular the limitations pertaining to: receiving first customer feedback associated with one or more previous data migration processes, wherein the first customer feedback is received prior to a start of a transfer process and indicates one or more types of information to include in customer data that remains accessible during the transfer process; automatically determining, based on the temporary copy, a total number of one or more database instances of a temporary data storage necessary for managing the temporary copy during the transfer process, receiving second customer feedback associated with one or more subsequent data migration processes; modifying the temporary copy based on the second customer feedback; initiating a transfer of a permanent copy of the customer data from the data server directly to a mainframe, wherein the permanent copy is inaccessible during the transfer process.  
	The most relevant prior art found is understood to include:	 Nelson (US PGPUB # 20150178014), Zachrisen (US PGPUB # 20150026127),  McClenahan (US patent # 10484297) & Campbell (US PGPUB # 20060026012).
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133




/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133